Citation Nr: 0700513	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-04 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension, to 
include on a secondary basis.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 until his 
retirement in September 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision of the 
Regional Office (RO) that denied the veteran's claims for 
service connection for bilateral hearing loss, tinnitus, 
hypertension and neuropathy.  In his substantive appeal 
submitted in January 2005, the veteran indicated that he only 
wanted to appeal the claims for service connection for 
bilateral hearing loss, tinnitus and hypertension.  
Accordingly, this decision is limited to the issues set forth 
on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that service connection is warranted for 
bilateral hearing loss, tinnitus and hypertension, to include 
as secondary to service-connected diabetes mellitus.  The 
Board observes that no service medical records have been 
associated with the claims folder.  Following a request for 
information from the VA, the National Personnel Records 
Center responded that it had conducted an extensive and 
thorough search of its holdings, and that it was unable to 
locate the records.  It was further indicated that the 
records either did not exist, the National Personnel Records 
Center did not have them and that further efforts to locate 
them at the National Personnel Records Center would be 
futile.  

However, service medical records of retired Naval personnel 
are often sent to the Naval Reserve Personnel Center.  In 
fact, on his last DD Form 214, it was noted the type of 
separation was "Transferred to Fleet Reserve" and that his 
records were transferred to the Naval Reserve Personnel 
Center in New Orleans, Louisiana.  It does not appear that an 
attempt to procure the records from that facility has been 
made. 

With respect to the claim for service connection for 
hypertension, the veteran has submitted several statements 
from his private physician, J. P. Arnold, M.D.  In January 
2005, Dr. Arnold related that the veteran had been his 
patient since 1985.  He stated that he had reviewed his 
records and that the veteran had borderline high blood 
pressure of 140/88 in 1985, but had no other evidence of 
hypertension until 1993.  He asserted that the veteran 
developed Type II diabetes in 1987, but that treatment was 
not started until 1992.  In the statement of the case issued 
in March 2005, the RO concluded that the veteran's 
hypertension was diagnosed prior the diagnosis of diabetes 
mellitus, and denied the claim on that basis.  It is not 
clear, however, from the available records, whether 
hypertension was present prior to the diagnosis of diabetes.  
Although some of Dr. Arnold's records have been associated 
with the claims folder, it does not appear that records from 
1985 to 1991 have been received, and such should be 
requested.  The Board also finds that a VA examination would 
be helpful in adjudicating the hypertension claim.

The veteran maintains that his bilateral hearing loss and 
tinnitus are due to his noise exposure aboard ships in 
service.  The veteran's military occupational specialty was a 
stock clerk.  A September 2002 private medical report 
indicated that the veteran had noise exposure during service 
and during years of federal work.  A mixed bilateral hearing 
loss was diagnosed.  The Board finds that a VA examination 
would be helpful in adjudicating these claims.  Thus, one 
should be scheduled on remand.

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claims for service connection, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  Thus, on remand the RO 
should provide corrective notice. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, to 
include an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The RO should attempt to obtain the 
veteran's service medical records from the 
Naval Reserve Personnel Center, 4400 
Dauphine Street, New Orleans, LA  70149-
7800.  All attempts should be documented, 
and the veteran notified if the request 
yields negative results.

3.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for bilateral hearing 
loss, tinnitus and hypertension since his 
retirement from service.  After securing 
the necessary authorizations for release 
of this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran.  The veteran 
should specifically be requested to 
provide this information for Dr. Arnold to 
obtain treatment records for the period 
from 1985 to 1992.  

4.  After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA examination by an 
appropriate specialist to determine the 
nature and etiology of his hearing loss 
and tinnitus.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not (50 
percent probability or greater) that the 
veteran's hearing loss and/or tinnitus was 
caused by service.  The rationale for any 
opinion expressed should be set forth.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

5.  The veteran should also be afforded a 
VA examination by a physician to determine 
the nature and etiology of his 
hypertension.  All necessary tests should 
be performed.  The examiner is requested 
to provide an opinion concerning whether 
it is at least as likely as not that the 
veteran's hypertension was caused or 
aggravated (permanently worsened beyond 
the normal progress of the disease) by 
diabetes mellitus.  If the examiner finds 
that hypertension is aggravated by 
diabetes, he/she should quantify the 
degree of aggravation.  The rationale for 
any opinion expressed should be set forth.  
The claims folder should be made available 
to the examiner in conjunction with the 
examination.

6.  Following completion of the above, the 
RO should review the evidence and 
determine whether the veteran's claims may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  

The case should thereafter be returned to the Board for 
further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


